                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

CHARLES LUCKE,                          :

                  Plaintiff             :    CIVIL ACTION NO. 3:19-917

      v.                                :         JUDGE MANNION

KOST TIRE AND AUTO,                     :

                  Defendant             :

                                  ORDER

      Pending before the court is the report of Magistrate Judge Martin C.

Carlson which recommends that the instant action be dismissed pursuant to

L.R. 83.18 which requires the plaintiff, who is proceeding pro se, to keep the

court informed of his current mailing address. (Doc. 12). As of the date of this

order, no objections have been filed to Judge Carlson’s report.

      By way of relevant background, the plaintiff commenced this action on

May 29, 2019. (Doc. 1). By order dated June 17, 2019, the plaintiff’s motion

to proceed in forma pauperis was granted. (Doc. 7). However, on June 25,

2019, the order granting the plaintiff leave to proceed in forma pauperis was

returned to the court as undeliverable. (Doc. 9). As a result, by order dated

August 20, 2019, Judge Carlson directed the plaintiff to provide an updated

address to the court or face the sanction of dismissal of this action pursuant

to L.R. 83.18. (Doc. 10). The August 20, 2019, order was also returned to the

court as undeliverable. (Doc. 11). Noting the lack of ability to communicate

with the plaintiff because of his non-compliance with the Local Rules, Judge
Carlson issued the instant report recommending that the plaintiff’s action be

dismissed. (Doc. 12).

      When no objections are filed to a report and recommendation, the court

should, as a matter of good practice, “satisfy itself that there is no clear error

on the face of the record in order to accept the recommendation.” Fed. R. Civ.

P. 72(b), advisory committee notes; see also Univac Dental Co. v. Dentsply

Intern., Inc., 702 F.Supp.2d 465, 469 (M.D.Pa. 2010) (citing Henderson v.

Carlson, 812 F.2d 874, 878 (3d Cir. 1987) (explaining judges should give

some review to every report and recommendation)). Nevertheless, whether

timely objections are made or not, the district court may accept, not accept,

or modify, in whole or in part, the findings or recommendations made by the

magistrate judge. 28 U.S.C. §636(b)(1); Local Rule 72.31.

      The court has reviewed the record in this case and finds no clear error

of record. The court agrees with the sound reasoning which led Judge

Carlson to conclude that the instant action should be dismissed for the

plaintiff’s failure to keep the court informed of his current address so that the

court can communicate with the plaintiff regarding this litigation and keep the

matter moving forward. Therefore, the court will adopt the report of Judge

Carlson in its entirety.

      NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

      (1)   The report of Judge Carlson, (Doc. 12), is ADOPTED IN


                                        2
                      ITS ENTIRETY.

           (2)        The plaintiff’s complaint, (Doc. 1), is DISMISSED.

           (3)        The Clerk of Court is directed to CLOSE THIS CASE.




                                                                         s/ Malachy E. Mannion
                                                                         MALACHY E. MANNION
                                                                         United States District Judge


Date: November 5, 2019
O:\Mannion\shared\ORDERS - DJ\CIVIL ORDERS\2019 ORDERS\19-917-01.wpd19-917-01.wpd




                                                                       3
